DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Group I (claims 1-10) and Species A (Figs. 1-3) in the reply filed on June 4, 2021.
As noted by the Applicant claim 23 is geared towards a non-elected species shown in Figs. 4-7. It still does not seem the limitation is shown in these figures, but it is a moot point since it is not required to be examined for allowability at this time. Claims 18, 19, 21, and 23-25 are directed towards non-elected inventions.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14, 5 lines from bottom, “to thereby are configured to receive” seems to have a grammatical error.
Claim 14, 2 lines from bottom, “in a direction toward of the screw axis” seems to have a grammatical error.
Claim 14, 2 lines from bottom, “the screw axis” should be ---the screw head axis--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grooms et al. (US 2002/0052605; “Grooms”), in view of Taras et al. (US 2003/0158556; “Taras”).
Claim 14, Grooms discloses a bone graft (Fig. 1B; abstract) comprising: a screw shank (Fig. 1B) provided with an external thread (Fig. 1B); and a screw head (Fig. 1B; left side of the screw) configured for introducing a torque (paragraphs [0039-[0040]); the screw shank and the screw head comprising a cortical bone material (abstract); the screw head having an outer jacket surface (outer surface) rotationally symmetrical about a screw head axis (Fig. 1B). Claim 20, wherein the screw shank is of cylindrical design (Fig. 1B). Claim 22, wherein the screw shank has on its free end (Fig. 1B; distal right end of the screw) remote from the screw head an end face (distal face of the screw tip) perpendicular to the screw head axis (Fig.1B). 
However, Grooms does not disclose the head being provided with an external thread and at least two recesses as required by the claim. 
Claim 14, Taras discloses a threaded pin (Fig. 5; 14) that includes a screw head (14) that is comprising an external thread (Fig. 5) and at least two recesses (Fig. 5; Claim 17, wherein the recesses have at their axial end remote from the end face a region (Fig. 5; distal end of the recess) in which the depth of the recesses measured in the radial direction is continuously reduced (Fig. 5; note how the recess tapers so it no longer cuts into the surface of the screw).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the head of Grooms, to have threads and recesses as taught by Taras, in order to allow the entire length of the screw to be screwed into a material and the recesses on the outer surface is a well-known location to allow for an inserter to apply torque to the screw to screw it into place and/or remove the screw (Fig. 5; paragraph [0032]-[0034]).  
Claim 16, Grooms in view of Taras discloses the graft as noted above.
However, they do not disclose there being four recesses.
Taras mentions there can be a plurality of recesses, but preferable three spaced apart evenly.
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grooms et al. (US 2002/0052605; “Grooms”), in view of Taras et al. (US 2003/0158556; “Taras”), in further view of Goss et al. (US 5279190; “Goss”).
Grooms in view of Taras discloses the graft as noted above.
However, they do not disclose the recess having the surface structure as required by claim 2.
Goss teaches a screw (Figs. 12-13) having a head (Figs. 2-3; 112) that includes recesses (Fig. 12; 118) with side surfaces (the sides of the recess) extending from the outer surface (outer surface of the design farthest away from the central axis) in the direction of the screw head axis (central longitudinal axis of the screw) are of convex design (Fig. 13; note how the side has a rounded bulging edge near the outer surface), and the surface section close to the axis is of concave design (Fig. 13; the trough or valley of the recess is all concave). 
.

Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. Grooms and Taras are both classified in A61B 17/86, as well as the current application. Therefore, the art is generally relating to screws so combining references within the art would be obvious to one having ordinary skill in the art. Nothing in Grooms states that one couldn’t add the structures taught by Taras and nothing in Taras mentions the structure wouldn’t be possible with a bone graft screw like Grooms. It should be noted that “one of ordinary skill in the art” is not referring to Grooms or Taras, but someone like a patent applicant inventing something similar to Grooms and Taras or a patent examiner who examines the art related to the invention. MPEP 2141.03 defines a person of ordinary skill in the art as a hypothetical person who is presumed to have known the relevant art at the time of the invention. Therefore, it does not matter whether or not the authors of Taras are skilled in the art of cortical bone grafts.
Applicant also argues that one would not have been motivated to combine Grooms and Taras because Grooms would not need the grooves to remove the screw, the Examiner respectfully disagrees. If there were an adverse reaction the surgeon may want to remove the screw, also the rejection is not just including the grooves to remove the screw, but also allow alternate structure to apply torque to insert the screw as well (see the motivation on page 4 of the current rejection, same as previous rejection page 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775